Exhibit  10.23
 
THIS CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES INTO WHICH THIS NOTE IS
CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS AND THIS SECURED CONVERTIBLE NOTE, THE
SECURITIES AND ANY INTEREST THEREIN MAY NOT BE OFFERED, SOLD, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER
SUCH ACT AND SUCH LAWS, WHICH, IN THE OPINION OF COUNSEL FOR THE LENDER, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO COUNSEL FOR THIS CORPORATION,
IS AVAILABLE.


CONVERTIBLE PROMISSORY NOTE


$50,000.00
 September 7, 2010



FOR VALUE RECEIVED, the undersigned, US Natural Gas Corp., a Florida corporation
(referred to herein as the "Borrower"), with offices at 33 6th Street South,
Suite 600, St. Petersburg, Florida 33701, hereby unconditionally promises to pay
to the order of Caesar Capital Group, LLC, its endorsees, successors and assigns
(the "Lender"), in lawful money of the United States, at such address as the
Lender may from time to time designate, the principal sum of Fifty Thousand
Dollars ($50,000.00) plus any and all accrued interest (the "Loan"). This Note
shall mature and become due and payable in full on or after March 7, 2011 (the
"Maturity Date").


1.           Terms of Repayment. Principal of and interest on this Note shall be
paid by the Borrower as follows:


(a) On the Maturity Date, Borrower shall pay all principal and interest, unless
otherwise converted at Lender’s choice (as defined in Section 2. below).
Interest shall accrue at a rate of Twelve Percent (12%) per annum.


(b) The Borrower further agrees that, if any payment made by the Borrower or any
other person is applied to this Note and is at any time annulled, set aside,
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid, or the proceeds of any property hereafter
pledged as security for this Note is required to be returned by Lender to the
Borrower, its estate, trustee, receiver or any other party, including, without
limitation, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, the
Borrower's liability hereunder (and any lien, security interest or other
collateral securing such liability) shall be and remain in full force and
effect, as fully as if such payment had never been made, or, if prior thereto
any such lien, security interest or other collateral hereunder securing the
Borrower's liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender, this Note (and such lien, security interest
or other collateral) shall be reinstated in full force and effect, and such
prior cancellation or surrender shall not diminish, release, discharge, impair
or otherwise affect the obligations of the Borrower in respect to the amount of
such payment (or any lien, security interest or other collateral securing such
obligation).


(c) No portion of this Note, nor the entire Note may be prepaid at any time.
 
 
1

--------------------------------------------------------------------------------

 


2.           Conversion.


(a) The Lender shall have the absolute right, on the Maturity Date, to convert
some or all of the outstanding principal and any accrued and unpaid interest
including any additional interest due under a default of this Note pursuant to
Section 8 into fully-paid, non-assessable and freely trading shares of
Borrower's Common Stock (the “Shares” or “Conversion Shares”) at a per share
price equal to Sixty Percent (60%) of the average of the last Five (5) trading
days closing volume weighted average price (“VWAP”) (“Conversion Price”).


(b) In no event shall the Lender be entitled to convert any portion of this Note
in excess of that portion of this Note upon conversion of which the sum of (1)
the number of shares of Common Stock beneficially owned by the Lender and its
affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Notes or the
unexercised or unconverted portion of any other security of the Borrower subject
to a limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than Four Point Nine Nine Percent (4.99%) of
the outstanding shares of Common Stock. For purposes of the proviso to the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and Regulations 13D-G thereunder, except as otherwise
provided in clause (1) of such proviso, provided, further, however, that the
limitations on conversion may be waived by the Lender upon, at the election of
the Lender, not less than Sixty-One (61) days’ prior notice to the Borrower, and
the provisions of the conversion limitation shall continue to apply until such
61st day (or such later date, as determined by the Holder, as may be specified
in such notice of waiver).


(c) To exercise any conversion, the holder of this Note shall submit a written
notice in the form attached hereto as Exhibit A, Notice of Conversion to the
Borrower during usual business hours at the offices of the Borrower. If all
amounts due under this Note are to be converted, the holder of this Note shall
also surrender the Note accompanied by the Notice of Conversion.


(d) Pursuant to the terms of the Notice of Conversion, Borrower will issue
instructions to the transfer agent accompanied by an opinion of counsel to
Borrower of the Notice of Conversion and shall cause the transfer agent to
transmit the certificates representing the Conversion Shares to the Lender by
physical delivery within Three (3) business days after receipt by Borrower of
the Notice of Conversion, together with a duly executed new Note of the Borrower
in the form of this Note for any principal amount not so converted. Such
conversion shall be deemed to have been made at the time that this Note was
surrendered for conversion and the notice specified herein shall have been
received by the Borrower.


(d) The number of shares issuable upon conversion of this Note or repayment by
the Borrower in shares shall be proportionately adjusted if the Borrower shall
declare a dividend of capital stock on its capital stock, or subdivide its
outstanding capital stock into a larger number of shares by reclassification,
stock split or otherwise, which adjustment shall be made effective immediately
after the record date in the case of a dividend, and immediately after the
effective date in the case of a subdivision. The number of shares issuable upon
conversion of this Note or any part thereof shall be adjusted proportionately in
the amount of securities for which the shares have been changed or exchanged in
another transaction for other stock or securities, cash and/or any other
property pursuant to a merger, consolidation or other combination, or discounted
at a negotiable rate at the Lender’s request. The Borrower shall promptly
provide the holder of this Note with notice of any events mandating an
adjustment to the conversion ratio, or for any planned merger, consolidation,
share exchange or sale of the Borrower, signed by the President and Chief
Executive Officer of Borrower.
 
 
2

--------------------------------------------------------------------------------

 


(e) The Conversion Price will be subject to a full ratchet broad based
adjustment to reduce dilution in the event the Borrower issues additional equity
securities, other than shares (i) reserved for employees under an option plan,
(ii) issued pursuant to a merger, acquisition or consolidation, (iii) to which
the Lender waives anti-dilution rights or (iv) issued pursuant to an equipment
loan, lease arrangement or debt financing from a bank or similar financial
institution.


3.           Liability of the Borrower. The Borrower is unconditionally, and
without regard to the liability of any other person, liable for the payment and
performance of this Note and such liability shall not be affected by an
extension of time, renewal, waiver, or modification of this Note or the release,
substitution, or addition of collateral for this Note. Each person signing this
Note consents to any and all extensions of time, renewals, waivers, or
modifications, as well as to release, substitution, or addition of guarantors or
collateral security, without affecting the Borrower's liabilities hereunder.
Lender is entitled to the benefits of any collateral agreement, guarantee,
security agreement, assignment, or any other documents which may be related to
or are applicable to the debt evidenced by this Note, all of which are
collectively referred to as "Loan Documents" as they now exist, may exist in the
future, have existed, and as they may be amended, modified, renewed, or
substituted.


4. Representations and Warranties. The Borrower represents and warrants as
follows: (i) the Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Florida; (ii) the execution,
delivery and performance by the Borrower of this Note are within the Borrower's
powers, have been duly authorized by all necessary action, and do not contravene
(A) the Borrower's certificate of incorporation or (B) bylaws or (1) any law or
(2) any agreement or document binding on or affecting the Borrower, not
otherwise disclosed to the Lender prior to execution of this Note, (iii) no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority, regulatory body or third person is required for the
due execution, delivery and performance by the Borrower of this Note; (iv) this
Note constitutes the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms except as
enforcement hereof may be limited by bankruptcy, insolvency or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
applicability of general principles of equity; (v) the Borrower has all
requisite power and authority to own and operate its property and assets and to
conduct its business as now conducted and proposed to be conducted and to
consummate the transactions contemplated hereby; (vi) the Borrower is duly
qualified to conduct its business and is in good standing in each jurisdiction
in which the character of the properties owned or leased by it, or in which the
transaction of its business makes such qualification necessary; (vii) there is
no pending or, to the Borrower 's knowledge, information or belief, threatened
action or proceeding affecting the Borrower before any governmental agency or
arbitrator which challenges or relates to this Note or which may otherwise have
a material adverse effect on the Borrower; (viii) after giving effect to the
transactions contemplated by this Note, the Borrower is Solvent; (ix) the
Borrower is not in violation or default of any provision of (A) its certificate
of incorporation or by-laws, each as currently in effect, or (B) any instrument,
judgment, order, writ, decree or contract, statute, rule or regulation to which
the Borrower is subject not otherwise disclosed to the Lender prior to the
execution of this Note, and (x) this Note is validly issued, free of any taxes,
liens, and encumbrances related to the issuance hereof and is not subject to
preemptive right or other similar right of members of the Borrower, and (xi) The
Borrower covenants that during the period the conversion right exists, the
Borrower will reserve from its authorized and unissued Common Stock a sufficient
number of shares, free from preemptive rights, to provide for the issuance of
Common Stock upon the full conversion of this Note issued pursuant to the
Purchase Agreement. The Borrower is required at all times to have authorized and
reserved five times the number of shares that is actually issuable upon full
conversion of the Note (based on the Conversion Price of the Notes in effect
from time to time)(the “Reserved Amount”). The Borrower represents that upon
issuance, such shares will be duly and validly issued, fully paid and
non-assessable. In addition, if the Borrower shall issue any securities or make
any change to its capital structure which would change the number of shares of
Common Stock into which the Notes shall be convertible at the then current
Conversion Price, the Borrower shall at the same time make proper provision so
that thereafter there shall be a sufficient number of shares of Common Stock
authorized and reserved, free from preemptive rights, for conversion of the
outstanding Notes. The Borrower (i) acknowledges that it has irrevocably
instructed its transfer agent to issue certificates for the Common Stock
issuable upon conversion of this Note, and (ii) agrees that its issuance of this
Note shall constitute full authority to its officers and agents who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock in accordance with the terms and
conditions of this Note.
 
 
3

--------------------------------------------------------------------------------

 


5.           Covenants. So long as any principal or interest is due hereunder
and shall remain unpaid, the Borrower will, unless the Lender shall otherwise
consent in writing:


(a) Maintain and preserve its existence, rights and privileges;


(b) The Company will not incur any indebtedness, unless such indebtedness is
subordinated to the prior payment in full of this Note on terms reasonably
satisfactory to the Lender;


(c) Not: (i) directly or indirectly sell, lease or otherwise dispose of (A) any
of its property or assets other than in its ordinary course of business or (B)
substantially all of its properties and assets, in the aggregate, to any
person(s), whether in one transaction or in a series of transactions over any
period of time, or (ii) adopt any plan or arrangement for the dissolution or
liquidation of the Borrower;


(d) Give written notice to Lender upon the occurrence of an Event of Default (as
defined below) or any event but for the giving of notice or lapse of time, or
both, would constitute an Event of Default within five (5) Business Days of such
event;


(e) Not use the proceeds from the issuance of this Note in any way for any
purpose that entails a violation of, or is inconsistent with, Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America.


(f) Comply in all material respects with all applicable laws (whether federal,
state or local and whether statutory. administrative or judicial or other) and
with every applicable lawful governmental order (whether administrative or
judicial);


(g) Not redeem or repurchase any of its capital stock;


(h) Not make any advance or loan to any person, firm or corporation, except for
reasonable travel or business expenses advanced to the Company's employees or
independent contractors in the ordinary course of business;


(i) Not prepay any indebtedness, except for trade payables incurred in the
ordinary course of the Borrower's business; and


(j) Not take any action which would impair the rights and privileges of this
Note set forth herein or the rights and privileges of the holder of this Note.
 
 
4

--------------------------------------------------------------------------------

 


6.           Events of Default. Each and any of the following shall constitute a
default and, after expiration of a grace period, if any, shall constitute an
"Event of Default" hereunder:


(a) the nonpayment of principal, late charges or any other costs or expenses
promptly when due of any amount payable under this Note or the nonpayment by the
Borrower of any other obligation to the Lender;


(b) an Event of Default under this Note (other than a payment default described
above), or any other failure of the Borrower to observe or perform any present
or future agreement of any nature whatsoever with Lender, including, without
limitation, any covenant set forth in this Note;


(c) if Borrower shall fail to provide Lender with certificates within Three (3)
business days after receipt of the Notice of Conversion;


(d) if Borrower shall commence any case, proceeding or other action: (i) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution, composition or other relief with respect to it or its
debts; or (ii) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property, or
the Borrower shall make a general assignment for the benefit of its creditors;
or (iii) there shall be commenced against the Borrower any case, proceeding or
other action of a nature referred to above or seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its property, which case, proceeding or other action results
in the entry of any order for relief or remains undismissed, undischarged or
unbonded for a period of Sixty (60) days; or (iii) the Borrower shall take any
action indicating its consent to, approval of, or acquiescence in, or in
furtherance of, any of the acts set forth; or (iv) the Borrower shall generally
not, or shall be unable to, pay its debts as they become due or shall admit in
writing its inability to pay its debts;


(e) any representation or warranty made by the Borrower or any other person or
entity under this Note or under any other Loan Documents shall prove to have
been incorrect in any material respect when made;


(f) an event of default or default shall occur and be continuing under any other
material agreement, document or instrument binding upon the Borrower including,
without limitation, any instrument for borrowed money in excess of Fifty
Thousand Dollars ($50,000.00) (whether or not any such event of default or
default is waived by the holder thereof);


(g) the entry of any judgment against Borrower or any of its property for an
amount in excess of Fifty Thousand Dollars ($50,000.00) that remains unsatisfied
for Thirty (30) days;


(h) any material adverse change in the condition or affairs (financial or
otherwise) of the Borrower shall occur which, in the sale opinion of the Lender,
increases its risk with respect to loans evidenced by this Note;


(i) the sale of all or substantially all of the assets, or change in ownership
or the dissolution, liquidation, merger, consolidation, or reorganization of
Borrower without the Lender's prior written consent;


(j) the Borrower's shares of Common Stock are suspended from trading or delisted
from trading on the Over the Counter Market; or


(k) The Borrower shall fail to comply with the reporting requirements of the
Exchange Act.
 
 
5

--------------------------------------------------------------------------------

 


7.           Lender's Rights Upon Default. Upon the occurrence of any Event of
Default, the Lender may, at its sole and exclusive option, do any or all of the
following, either concurrently or separately: (a) accelerate the maturity of
this Note and demand immediate payment in full, whereupon the outstanding
principal amount of the Note and all obligations of Borrower to Lender, together
with any and all accrued interest thereon and accrued charges and costs, shall
become immediately due and payable without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived; and (b)
exercise all legally available rights and privileges.


8.           Default Interest Rate. Upon an Event of Default, without any
further action on the Part of Lender, additional interest will thereafter accrue
at the rate equal to the lesser of (i) 15% per annum or (ii) the highest rate
permitted by applicable law, per annum (the Default Rate"), until all
outstanding principal, interest and fees are repaid in full by Borrower.


9.           Securities Law Compliance. Lender has been advised that the Note
has not been registered under the Securities Act, or any state securities laws
and, therefore, cannot be resold unless it is registered under the Securities
Act and applicable state securities laws or unless an exemption from such
registration requirements is available. Such Lender has not been formed solely
for the purpose of making this investment and is purchasing the Note for its own
account for investment, not as a nominee or agent, and not with a view to, or
for resale in connection with, the distribution thereof. Lender has such
knowledge and experience in financial and business matters that such Lender is
capable of evaluating the merits and risks of such investment, is able to incur
a complete loss of such investment and is able to bear the economic risk of such
investment for an indefinite period of time. Lender is an accredited investor as
such term is defined in Rule 501 of Regulation D under the Securities
Act. Lender is able to bear the economic risk of the purchase of the Note.
 
10.           Registration Rights. If at any time while this Note is issued and
outstanding (the “Piggy-Back Period”) the Company proposes to file with the SEC
a Registration Statement relating to an offering for its own account or the
account of others under the Securities Act of any of its securities (other than
a Registration Statement on Form S-4 or Form S-8 (or their equivalents at such
time) relating to securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans), the Company shall
include the  Conversion Shares of Common Stock on such registration statement.


11.           Usury. In no event shall the amount of interest paid or agreed to
be paid hereunder exceed the highest lawful rate permissible under applicable
law. Any excess amount of deemed interest shall be null and void and shall not
interfere with or affect the Borrower's obligation to repay the principal of and
interest on the Note. This confirms that the Borrower and, by its acceptance of
this Note, the Lender intend to contract in strict compliance with applicable
usury laws from time to time in effect. Accordingly, the Borrower and the Lender
stipulate and agree that none of the terms and provisions contained herein shall
ever be construed to create a contract to pay, for the use or forbearance of
money, interest in excess of the maximum amount of interest permitted to be
charged by applicable law from time to time in effect.


12.           No Prepayment. This Note may not be prepaid in whole or in part,
at any time, without the prior written consent of the Lender.


13.           Costs of Enforcement. Borrower hereby covenants and agrees to
indemnify, defend and hold Lender harmless from and against all costs and
expenses, including reasonable attorneys' fees and their costs, together with
interest thereon at the Prime Rate, incurred by Lender in enforcing its rights
under this Note; or if Lender is made a party as a defendant in any action or
proceeding arising out of or in connection with its status as a lender, or if
Lender is requested to respond to any subpoena or other legal process issued in
connection with this Note; or reasonable disbursements arising out of any costs
and expenses, including reasonable attorneys' fees and their costs incurred in
any bankruptcy case; or for any legal or appraisal reviews, advice or counsel
performed for Lender following a request by Borrower for waiver, modification or
amendment of this Note or any of the other Loan Documents.
 
 
6

--------------------------------------------------------------------------------

 


14.           Governing Law. This Note shall be binding upon and inure to the
benefit of the Borrower and the Lender and their respective successors and
assigns; provided that the Borrower may not assign this Note, in whole or in
part, by operation of law or otherwise, without the prior written consent of the
Lender. The Lender may assign or otherwise participate out all or part of, or
any interest in, its rights and benefits hereunder and to the extent of such
assignment or participation such assignee shall have the same rights and
benefits against the Borrower as it would have had if it were the Lender. This
Note, and any claims arising out of relating to this Note, whether in contract
or tort, statutory or common law, shall be governed exclusively by, and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws.


15.           Jurisdiction. THE BORROWER CONSENTS THAT ANY LEGAL ACTION OR
PROCEEDING AGAINST IT UNDER, ARISING OUT OF OR IN ANY MANNER RELATING TO THIS
NOTE, OR ANY OTHER INSTRUMENT OR DOCUMENT EXECUTED AND DELIVERED IN CONNECTION
HEREWITH SHALL BE BROUGHT EXCLUSIVELY IN ANY COURT OF THE STATE OF NEW YORK OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. THE
BORROWER, BY THE EXECUTION AND DELIVERY OF THIS NOTE, EXPRESSLY AND IRREVOCABLY
CONSENTS AND SUBMITS TO THE PERSONAL JURISDICTION OF ANY OF SUCH COURTS IN ANY
SUCH ACTION OR PROCEEDINGS. THE BORROWER AGREES THAT PERSONAL JURISDICTION OVER
IT MAY BE OBTAINED BY THE DELIVERY OF A SUMMONS BY PERSONAL DELIVERY OR
OVERNIGHT COURIER AT THE ADDRESS PROVIDED IN SECTION 15 OF THIS NOTE. ASSUMING
DELIVERY OF THE SUMMONS IN ACCORDANCE WITH THIS PROVISION, THE BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES ANY ALLEGED LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON-CONVENIENS OR ANY SIMILAR BASIS.


16.           Miscellaneous. (a) Borrower hereby waives protest, notice of
protest, presentment, dishonor, and demand. (b) Time is of the essence for each
of Borrower's covenants under this Note. (c) The rights and privileges of Lender
under this Note shall inure to the benefit of its successors and assigns. All
obligations of Borrower in connection with this Note shall bind Borrower's
successors and assigns, and Lender's conversion rights shall succeed to any
successor securities to Borrower's common stock. (d) If any provision of this
Note shall for any reason be held to be invalid or unenforceable, such
invalidity or un enforceability shall not affect any other provision hereof, but
this Note shall be construed as if such invalid or unenforceable provision had
never been contained herein. (e) The waiver of any Event of Default or the
failure of Lender to exercise any right or remedy to which it may be entitled
shall not be deemed a waiver of any subsequent Event of Default or Lender's
right to exercise that or any other right or remedy to which Lender is entitled.
No delay or omission by Lender in exercising, or failure by Lender to exercise
on anyone or more occasions, shall be construed as a waiver or novation of this
Note or prevent the subsequent exercise of any or all such rights. (f) This Note
may not be waived, changed, modified, or discharged orally, but only in writing.


17.           Notice, Etc. Any notice required by the provisions of this Note
will be in writing and will be deemed effectively given: (a) upon personal
delivery to the party to be notified; (b) when sent by confirmed telex or
facsimile if sent during normal business hours of the recipient; if not, then on
the next business day; (c) Five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (d) One (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt, and delivered as follows:


If to the Borrower:


US Natural Gas Corp.
33 6th Street South, Suite 600
St. Petersburg, Florida 33701


If to Lender:


Caesar Capital Group, LLC
c/o Michael Woloshin
15 Birch Court
Ossining, New York 10562


With a copy to:


Brinen & Associates, LLC
7 Dey Street, Suite 1503
New York, New York 10007


or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties.


18.           Definitions. As used herein, the term "Solvent" shall mean, with
respect to any person or entity on a particular date, that on such date (i) the
fair value of the property of such person or entity is not less than the total
amount of the liabilities of such person or entity, (ii) the present fair
salable value of the assets of such person or entity is not less than the amount
required to pay the probable liability on such person's existing debts as they
become absolute and matured, (iii) such person or entity is able to realize upon
its assets and pay its debts and other liabilities, (iv) such person or entity
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such person or entity's ability to pay as such debts and
liabilities mature and (v) such person or entity is not engaged in business or a
transaction, and is not about to engage in a business or a transaction, for
which such person's or entity's property would constitute unreasonably small
capital.






[SIGNATURE PAGE TO FOLLOW]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Convertible Promissory
Note as of the date first set forth above.


 US Natural Gas Corp.




 __________________________
By: Wayne Anderson
President







 
8

--------------------------------------------------------------------------------

 

EXHIBIT A


NOTICE OF CONVERSION


(to be signed upon conversion of the Note)




TO US NATURAL GAS CORP.:


The undersigned hereby irrevocably elects to convert $__________ principal
(and/or interest) amount of the Note (defined below) into shares of common
stock, $0.001 par value per share (“Common Stock”), of US Natural Gas Corp., a
Florida corporation (the “Borrower”) according to the conditions of the
convertible note of the Borrower dated as of September 7, 2010 (the “Note”), as
of the date written below. If securities are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates. No
fee will be charged to the Holder for any conversion, except for transfer taxes,
if any. A copy of the Note is attached hereto (or evidence of loss, theft or
destruction thereof).


The undersigned, the holder of the foregoing Note, hereby requests that the
certificates for such shares be issued in the name of _______________________ ,
and delivered to, _______________________, whose address is
_____________________________


 
Applicable Conversion Price: ____________________ (calculated on a per share
price equal to Sixty Percent (60%) of the average of the last Five (5) trading
days closing volume weighted average price (“VWAP”)
 
Number of Shares of Common Stock to be Issued Pursuant to Conversion of the
Note: ___________________
 
Dates of the last Five (5) trading days and closing VWAP for each day:
 
____________________; _______________________; _____________________;
____________________; _______________________
 


Dated: _______________
 __________________________
(signature)
Name: _______________________
Title: _______________________
Address: ______________________
______________________




The Borrower shall issue and deliver shares of Common Stock to an overnight
courier not later than three business days following receipt of the original
Note(s) to be converted, and shall make payments pursuant to the Notes for the
number of business days such issuance and delivery is late.
 
 
9